Exhibit 10.1 AMENDMENT NO. 4 TO CREDIT AGREEMENT dated as of May 2, 2008 Among ICO, INC., BAYSHORE INDUSTRIAL, L.P. and ICO POLYMERS NORTH AMERICA, INC., as Borrowers, KEYBANK NATIONAL ASSOCIATION, WELLS FARGO BANK, NATIONAL ASSOCIATION, AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN, as Lenders, and KEYBANK NATIONAL ASSOCIATION, as an LC Issuer, Lead Arranger, Bookrunner, Administrative Agent and Syndication Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender EXECUTION VERSION AMENDMENT NO. 4 TO CREDIT AGREEMENT This Amendment No. 4 to Credit Agreement (this “Amendment”) is made as of May 2, 2008, by and among the following: (i)ICO, INC., a Texas corporation (“ICO”), BAYSHORE INDUSTRIAL, L.P., a Texas limited partnership (“Bayshore”), and ICO POLYMERS NORTH AMERICA, INC., a New Jersey corporation (“ICO Polymers,” and together with ICO and Bayshore, the “Borrowers” and individually, each a “Borrower”); (ii)KEYBANK NATIONAL ASSOCIATION, a national banking association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, and the other lending institutions from time to time party hereto (each a “Lender” and collectively, the “Lenders”); (iii)KEYBANK NATIONAL ASSOCIATION, a national banking association, as an LC Issuer, lead arranger, bookrunner, and administrative agent (in such capacity as administrative agent, the “Administrative Agent”); and (iv)WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the Swing Line Lender. RECITALS: A.The Borrowers, the Administrative Agent and the Lenders are parties to the Credit Agreement, dated as of October 27, 2006, as amended by Amendment No. 1 and Waiver to Credit Agreement, dated April 25, 2007, Amendment No. 2 to Credit Agreement, dated June 25, 2007, and Amendment No. 3 and Waiver to Credit Agreement, dated October 1, 2007 (as may be further amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”). B.The Borrowers, the Administrative Agent and the Lenders desire to further amend the Credit Agreement as more fully set forth herein. C.Each capitalized term used herein and not otherwise defined herein shall have the same meaning set forth in the Credit Agreement. AGREEMENT: In consideration of the premises and mutual covenants herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as follows: 1.Amendment to Schedule 1.Schedule 1 to the Credit Agreement is hereby amended and restated in its entirety as set forth at Exhibit A hereto. 2.Amendment to Exhibits.Exhibit A-1 to the Credit Agreement is hereinafter referred to as Exhibit A-1A and is hereby amended and restated in its entirety as set forth on Exhibit B and a new Exhibit A-1B is added to the Credit Agreement in the form set forth at Exhibit C hereto. 3.New Definitions.The following definitions shall be added to Section 1.01 of the Credit Agreement in the appropriate alphabetical order: “Adjusted Aggregate Revolving Facility Exposure” means at any time the sum of (i) the principal amount of all Revolving A Loans Outstanding at such time and (ii) the aggregate amount of the LC Outstandings at such time. “Amendment No. 4 Effective Date” means May 2, 2008. “Revolving A Borrowing” means the incurrence of Revolving A Loans consisting of one Type of Revolving A Loan by the Borrowers from all of the Lenders having Revolving A Commitments in respect thereof on a pro rata basis on a given date (or resulting from Conversions or Continuations on a given date), having in the case of any Eurodollar Loans the same Interest Period. “Revolving A Commitment” means, with respect to each Lender, the amount set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving A Commitment,” or in the case of any Lender that becomes a party hereto pursuant to an Assignment Agreement, the amount set forth in such Assignment Agreement, as such commitment may be reduced from time to time pursuant to Section 2.12(b) or (c) or adjusted from time to time as a result of assignments to or from such Lender pursuant to Section 11.06. “Revolving A Facility” means the credit facility established under Section 2.02(a) pursuant to the Revolving A Commitment of each Lender. “Revolving A Facility Availability Period” means the period from the Closing Date until the Revolving Facility Termination Date. “Revolving A Facility Exposure” means, for any Lender at any time, the sum of (i) the principal amount of Revolving A Loans made by such Lender and outstanding at such time, and (ii) such Lender’s share of the LC Outstandings at such time. “Revolving A Loan” means, with respect to each Lender, any loan made by such Lender pursuant to Section 2.02(a). “Revolving A Facility Percentage” means, at any time for any Lender, the percentage obtained by dividing such Lender’s Revolving A Commitment by the Total Revolving A Commitment, provided, however, that if the Total Revolving A Commitment has been terminated, the Revolving A Facility Percentage for each Lender shall be determined by dividing such Lender’s Revolving A Commitment immediately prior to such termination by the Total Revolving A Commitment immediately prior to such termination.The Revolving A Facility Percentage of each Lender as of the Closing Date is set forth on Schedule 1 hereto. “Revolving A Note” means a promissory note substantially in the form of Exhibit A-1A hereto. “Revolving B Borrowing” means the incurrence of Revolving B Loans consisting of one Type of Revolving B Loan by the Borrowers from all of the Lenders having Revolving B Commitments in respect thereof on a pro rata basis on a given date (or resulting from Conversions or Continuations on a given date), having in the case of any Eurodollar Loans the same Interest Period. 2 “Revolving B Commitment” means, with respect to each Lender, the amount set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving B Commitment,” or in the case of any Lender that becomes a party hereto pursuant to an Assignment Agreement, the amount set forth in such Assignment Agreement, as such commitment may be reduced from time to time pursuant to Section 2.12(b), (c) or (d) or adjusted from time to time as a result of assignments to or from such Lender pursuant to Section “Revolving B Facility” means the credit facility established under Section 2.02(b) pursuant to the Revolving B Commitment of each Lender. “Revolving B Facility Availability Period” means the banking hours of the Amendment No. 4 Effective Date. “Revolving B Facility Exposure” means, for any Lender at any time the principal amount of Revolving B Loans made by such Lender and outstanding at such time. “Revolving B Facility Percentage” means, at any time for any Lender, the percentage obtained by dividing such Lender’s Revolving B Commitment by the Total Revolving B Commitment, provided, however, that if the Total Revolving B Commitment has been terminated, the Revolving B Facility Percentage for each Lender shall be determined by dividing such Lender’s Revolving B Commitment immediately prior to such termination by the Total Revolving B Commitment immediately prior to such termination.The Revolving B Facility Percentage of each Lender as of the Amendment No. 4 Effective Date is set forth on Schedule 1 hereto. “Revolving B Loan” means, with respect to each Lender, any loan made by such Lender pursuant to
